Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 49, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 45-47 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over GWOZDEK et al. (US 2010/0320018 A1, hereinafter GWOZDEK) in view of ZHANG et al. (US 2012/0139482, hereinafter ZHANG) and in further view of JOHNSON et al. (US 2014/0172332 A1).
                                             
    PNG
    media_image1.png
    522
    402
    media_image1.png
    Greyscale

As per claim 45 GWOZDEK discloses a battery management system for an electric or hybrid vehicle, wherein the battery management system comprises:
a controller configured to communicate with a vehicle drive (See Fig.1, Item#50, discloses a controller in communication with transmission 18); and a charging detector for detecting whether a battery is being charged (See Fig.6, Step#202 and Par.35 discloses detecting when battery is being charging by detecting a current flowing through the battery charger Fig.1, Item#40); a battery, wherein the battery is a rechargeable battery configured to include a stack of battery cells (See Fig.1, Item#36, discloses a rechargeable vehicle high voltage battery receiving its charge via a battery charger 40, it is common knowledge that the vehicle high voltage battery is a collection of battery cells connected in series/parallel configuration i.e. stack, to arrive at the battery desired high voltage); wherein the controller is configured to send a signal to  stop the vehicle from moving (See Pars.37-39, disclose when the vehicle is charging, the hand brake or the parking brake will be prevented from being released and/or the gear shift selector 128 from moving from a parked position which as disclosed in Par.38 will inhibit the vehicle drive system from operating). However GWOZDEK does not disclose wherein the controller is provided by fixed logic, said fixed logic comprising programmable digital logic, wherein the programmable digital logic comprises a combination of electrically erasable programmable read only memory and a field programmable gate array; or the stack of battery cells a LiFePO4 cell, LiCo02 cell, LiMn204 cell, a lithium sulphur cell; wherein the controller comprises a current restrictor, wherein said current restrictor is configured to throttle the charging current for charging the rechargeable battery and wherein the controller is configured to taper down a battery charging current when the battery reaches a temperature of at least 430C.
ZHANG discloses a battery charging management apparatus comprising a controller wherein the controller comprises a current restrictor, wherein said current restrictor is configured to throttle the charging current for charging the rechargeable battery and wherein the controller is configured to taper down a battery charging current when the battery reaches a temperature of at least 430C (See Fig.10, Item#1020 and Par.35 discloses a controlling unit 1020 which receives battery information such as temperature and controlling the charger as shown in Fig.3b such that the current is reduced when the temperature reaches a first temperature Tmp1, the current is then reduced to a lower current level when the battery temperature reaches a second higher temperature Tmp2. Charging is terminated if the battery temperature exceeds a maximum temperature threshold). Even though ZHANG does not disclose the temperature to be 430C. It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the invention such that the temperature threshold at which current is reduced is set to 430C if according to battery specifications that is that temperature above which charging with full current would harm the battery for the benefit of protecting the battery against damage.
GWOZDEK and ZHANG are analogous art since they both deal with vehicle battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK with that of ZHANG reducing the current when the battery temperature reaches a certain level for the benefit of protecting the battery against damage caused by overheating. However GWOZDEK and ZHANG do not disclose wherein the controller is provided by fixed logic, said fixed logic comprising programmable digital logic, wherein the programmable digital logic comprises a combination of electrically erasable programmable read only memory and a field programmable gate array; or the stack of battery cells consisting of a LiFePO4 cell, LiCo02 cell, LiMn204 cell, and/or a lithium sulphur cell.
JOHNSON discloses a vehicle control system wherein the controller is provided by fixed logic, said fixed logic comprising programmable digital logic, wherein the programmable digital logic comprises a combination of electrically erasable programmable read only memory (See Par.27, discloses the controller memory is an EEPROM) and a field programmable gate array (See Par.27, discloses the controller 104 may be a field programmable gate array); or the stack of battery cells consisting of a LiFePO4 cell, LiCo02 cell, LiMn204 cell, and/or a lithium sulphur cell (See Fig.1, Item#102, discloses the battery is a stack comprising a plurality of battery modules 230 each comprising cells 232, Par.41, discloses the battery is a lithium iron phosphate battery).
GWOZDEK, ZHANG and JOHNSON are analogous art since they all deal with vehicle batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK and ZHANG with that of JOHNSON by using a controller comprising FPGA with an EEPROM and a battery stack comprising LiFePO4 cells for the benefit of providing a high speed, low cost controller and a battery which is light weight with improved charge and discharge efficiency.

As per claim 46, GWOZDEK, ZHANG and JOHNSON disclose the battery management system of claim 45 wherein the controller is configured to communicate over a network, and wherein in response to an instruction received over the network, the controller is configured to send a signal to the vehicle drive overriding the signal to inhibit operation of the vehicle drive (See GWOZDEK, Fig.1, disclose signal lines between the battery charger and ECU  and between the ECU and transmission 18 via the power electronics, Also Pars.37-39, disclose when the vehicle is charging, the hand brake or the parking brake will be prevented from being released and/or the gear shift selector 128 from moving from a parked position which as disclosed in Par.38 will inhibit the vehicle drive system from operating. The ABS system can also be used to stop the vehicle from moving when charging is detected, the ABS system is controlled using the ECU which sends the signal to the ABS as long as charging is detected).

As per claim 47, GWOZDEK, ZHANG and JOHNSON disclose the battery management system of claim 46 as discussed above, wherein the controller is configured to inhibit operation of the vehicle drive by sending a repeating charging advert to the vehicle drive over the network (See GWOZDEK, Pars.37-39, disclose when the vehicle is charging, the hand brake or the parking brake will be prevented from being released and/or the gear shift selector 128 from moving from a parked position which as disclosed in Par.38 will inhibit the vehicle drive system from operating. The ABS system can also be used to stop the vehicle from moving when charging is detected, the ABS system is controlled using the ECU which sends the signal to the ABS as long as charging is detected).

As per claim 52, GWOZDEK, ZHANG and JOHNSON disclose the battery management system of claim 45 as discussed above, wherein the charging detector comprises a current sensor (See GWOZDEK, Fig.6, Step#202 and Par.35 discloses detecting when battery is being charging by detecting a current flowing through the battery charger 40 shown in Fig.1).

Claims 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over GWOZDEK in view of ZHANG and JOHNSON and in further view of TERADA et al. (US 6,483,272 B1, hereinafter TERADA).
As per claim 48, GWOZDEK, ZHANG and JOHNSON disclose the battery management system of claim 47 as discussed above, however GWOZDEK, ZHANG and JOHNSON do not disclose comprising a charge indicator configured to provide an indication of the level of charge of the battery, wherein:
in response to the charge indicator indicating that the level of charge is below a charge threshold, the controller is configured to send a charging advert over the network; and
in response to the charge indicator indicating that the level of charge is above a charge threshold, the controller no longer sends a charging advert over the network.
TERADA discloses a vehicle charging system comprising a charge indicator configured to provide an indication of the level of charge of the battery, wherein: in response to the charge indicator indicating that the level of charge is below a charge threshold, the controller is configured to send a charging advert over the network (See Fig.10, Step#D3, discloses receiving from the vehicle the charging status of the vehicle and detecting if it is below a certain threshold); and in response to the charge indicator indicating that the level of charge is above a charge threshold, the controller no longer sends a charging advert over the network (See Fig.9, Step#C20, discloses moving to a standby state when charging completion is detected).
GWOZDEK, ZHANG, JOHNSON and TERADA are analogous art since they all deal with vehicle battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK, ZHANG and JOHNSON with that of TERADA by sending a charging request when the battery state of charge is below a certain level and stopping the charge request signal when the battery reaches a certain threshold for the benefit of protecting the battery against overcharge. 

As per claims 49 and GWOZDEK, ZHANG, JOHNSON and TERADA disclose the battery management system of claim 48 as discussed above wherein the charge indicator comprises a voltage sensor (See TERADA, Fig.3, Item#117, discloses a battery management and control comprising a voltage sensor, see voltage input), however they do not disclose, and wherein the charge threshold is for example 3.6V. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK, ZHANG, JOHNSON and TERADA such that the full charge voltage is 3.6 depending on the battery charge rating to prevent overcharging.

As per claims 50-51, GWOZDEK, ZHANG and JOHNSON disclose the battery management system of claim 46, however GWOZDEK, ZHANG and JOHNSON do not disclose wherein the controller is configured to send a repeating current request message to a charging point over the network, and in response to the controller receiving a response to the current request message, send the signal to inhibit operation of the vehicle drive.
TERADA discloses wherein the controller is configured to send a repeating current request message to a charging point over the network, and in response to the controller receiving a response to the current request message, send the signal to inhibit operation of the vehicle drive (See Fig.10, Step#D3, discloses receiving from the vehicle the charging status of the vehicle and detecting if it is below a certain threshold, also See Fig.9, Step#C20, discloses moving to a standby state when charging completion is detected). 
GWOZDEK, ZHANG, JOHNSON and TERADA are analogous art since they all deal with vehicle battery charging.
It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK, ZHANG and JOHNSON with that of TERADA to inhibit charging after the charging station approves the vehicle’s charging request for the benefit of preventing the vehicle from driving away once charging is authorized.
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over GWOZDEK in view of ZHANG and JOHNSON and in further view of TSUTSUI (US 2014/0354242 A1, hereinafter TSUTSUI).
As per claim 53, GWOZDEK, ZHANG and JOHNSON disclose the battery management system of claim 45 as discussed above, however GWOZDEK, ZHANG and JOHNSON do not disclose wherein the battery management system comprises a voltage sensor for measuring a voltage of the battery, and wherein the controller is configured to disconnect the charging current to the battery in response to the measured battery voltage exceeding a voltage threshold value, wherein the threshold is larger than a nominal operating voltage range of the battery.
TSUTSUI discloses a device and charging control method comprising a voltage sensor for measuring a voltage of the battery (See Par.80, discloses sensing battery voltage such that at T21 battery voltage is determined to exceed a predetermined threshold), and wherein the controller is configured to disconnect the charging current to the battery in response to the measured battery voltage exceeding a voltage threshold value, wherein the threshold is larger than a nominal operating voltage range of the battery (See Par.80, discloses that when the battery voltage exceeds a predetermined voltage threshold, the protection IC 53 stops charging by preventing the charging current from being supplied to the battery cell 51).
GWOZDEK, ZHANG, JOHNSON and TSUTSUI are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK, ZHANG and JOHNSON with that of TSUTSUI by monitoring the battery voltage and terminating charging current when the battery voltage is exceeds a threshold larger than the nominal operating voltage range of the battery for the benefit of protecting the battery against damage caused by overvoltage.
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 45-53 have been considered but are moot in view of the new grounds of rejection. Applicant amended claim 45 to include the limitations “…wherein the controller is provided by fixed logic, said fixed logic comprising programmable digital logic, wherein the programmable digital logic comprises a combination of electrically erasable programmable read only memory and a field programmable gate array; a battery, wherein the battery is a rechargeable battery configured to include a stack of battery cells the stack of battery cells consisting of a LiFePO4 cell, LiCo02 cell, LiMn204 cell, , and/or a lithium sulphur cell; wherein the controller comprises a current restrictor, wherein said current restrictor is configured to throttle the charging current for charging the rechargeable battery” . The examiner provided ZHANG and JOHNSON to address the added limitations, ZHANG discloses the battery controller comprising a current restrictor wherein the controller comprises a current restrictor, wherein said current restrictor is configured to throttle the charging current for charging the rechargeable battery, wherein the controller is configured to taper down a battery charging current when the battery reaches a temperature threshold. JOHNSON discloses a vehicle controller and battery wherein the controller is a FPGA with EEPROM memory and the battery is a lithium iron phosphate LiFePO4 cells. The examiner interpreted the limitation “a battery, wherein the battery is a rechargeable battery configured to include a stack of battery cells the stack of battery cells consisting of a LiFePO4 cell, LiCo02 cell, LiMn204 cell, and/or a lithium sulphur cell” to mean that the cells are selected from the group of claimed cells, therefore JOHNSON satisfies the limitation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859          

/EDWARD TSO/            Primary Examiner, Art Unit 2859